Citation Nr: 1442528	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for bilateral hearing loss.  The claims file was subsequently transferred to the RO in Lincoln, Nebraska.  

The Veteran also perfected an appeal on the issue of entitlement to service connection for tinnitus and filed a timely notice of disagreement on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A June 2012 rating decision granted service connection for tinnitus and for PTSD, both effective October 1, 2009.  That represents total grants of the benefits sought on appeal for the issues of entitlement to service connection for tinnitus and for PTSD, and therefore, those issues are no longer before the Board.  

The Board notes that a September 2011 rating decision denied entitlement to service connection for a bilateral knee disability, Parkinson's disease, residuals of a broken nose, a sinus disability, and residuals of a right hand burn, and declined to reopen the claim for service connection for headaches.  The Veteran filed a notice of disagreement in November 2011.  Although the RO furnished statements of the case on these issues in February 2012 and June 2012, as well as a supplemental statement of the case in June 2012, the Veteran did not perfect an appeal of these issues.  Therefore, these issues are not before the Board at this time.   
  

FINDINGS OF FACT

1.	The Veteran served on active duty from November 1968 to November 1971.

2.	In July 2014, VA was notified that the Veteran died on July [redacted], 2014.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


